—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, the appeal is from an order of the Supreme Court, Nassau County (Rosenblum, R.), dated August 31, 1999, which, after a hearing, granted the petition and permanently stayed arbitration.
Ordered that the order is affirmed, with costs.
“It is well established that the decision of the fact-finding court should not be disturbed on appeal unless the court’s conclusions could not be reached on any fair interpretation of the evidence, especially in cases resting in large part on the credibility of witnesses” (Matter of Allstate Ins. Co. v McMahon, 251 AD2d 571, 572; see also, Thoreson v Penthouse Intl., 80 NY2d 490, 495; Matter of Aetna Life & Cas. v Gramazio, 242 AD2d 530). The determination that there was no physical contact between the appellants’ automobile and an alleged hit- and-run vehicle is supported by a fair interpretation of the evidence adduced at the hearing and should not be disturbed. Bracken, J. P., Friedmann, Luciano and Smith, JJ., concur.